t c memo united_states tax_court gregg chernik petitioner v commissioner of internal revenue respondent docket no filed date gregg chernik pro_se nancy c mccurley and ronald m rosen for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an accuracy- related penalty of dollar_figure under sec_6662 ‘all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar after concessions ’ the sole issue for decision is whether dollar_figure of short-term disability benefits and dollar_figure of long-term disability benefits that petitioner received in pursuant to employer-sponsored disability plans were includable in gross_income under sec_105 or were excludable from gross_income under either sec_104 or sec_105 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in san quentin prison tamal california on the date he filed his petition from date to date petitioner was employed full time by the city of newport beach california the city as a member of the city's tree maintenance crew petitioner concedes that the following items must be included in his taxable_income for payments in the amount of dollar_figure from the california public employees' retirement_system calpers wage income of dollar_figure and vacation pay of dollar_figure respondent concedes that petitioner is not liable for the 10-percent tax on a premature_distribution from a qualified_retirement_plan under sec_72 with respect to the calpers payments to petitioner in petitioner does not have discharge_of_indebtedness income in the amount of dollar_figure under sec 6l1 a petitioner is not liable for the accuracy- related penalty for substantial_understatement of income taxes under sec_6662 and d sometime prior to the city established a short-term disability plan and a long-term disability plan collectively the disability plans for certain qualified employees one of whom was petitioner ’ the short-term disability plan benefits were paid directly by the city and were not funded through third- party insurance the long-term disability plan benefits were provided through third-party insurance during the years through and continuing through date when petitioner became disabled the city paid all of the premiums with respect to petitioner's long-term disability coverage a qualified city employee was entitled to receive benefits under the disability plans after a determination of disability was made and a qualifying claim was filed the amount of disability benefits an employee would receive under the disability plans was calculated based on the employee's salary and the number of years_of_service that the employee had with the city prior to the date of his disability from at least date to the date of petitioner's disability in petitioner's participation in the long-term disability plan was financed solely through premiums_paid by the city petitioner did not contribute any portion of the premiums ‘the record is not clear as to whether there were two separate disability plans or simply two types of coverage under one disability plan however for purposes of this opinion the distinction is not material in addition none of the premiums_paid by the city were included in petitioner's gross_income sometime prior to date petitioner began to develop various medical ailments which severely impacted his job performance in date petitioner's employment with the city ended after petitioner was classified as disabled at that time petitioner was suffering from several medical problems including an inability to stay awake and gall bladder problems because of his disability petitioner qualified for short- term and long-term disability benefits under the disability plans during petitioner was paid pursuant to the plans short-term disability benefits of dollar_figure and long-term disability benefits of dollar_figure the benefits were calculated based on petitioner's salary and his length of service with the city but not on the type of illness causing petitioner's disability for the city reported the following payments to petitioner wages dollar_figure vacation pay big_number long-term disability big_number short-term disability total big_number federal income taxes of dollar_figure were withheld from the above- listed amounts during petitioner also received a distribution of dollar_figure from the california public employees' retirement_system calpers this amount consisted of dollar_figure in tax-deferred contributions and dollar_figure of interest federal income taxes of dollar_figure were withheld from the distribution sometime prior to date petitioner was convicted of a crime and incarcerated while he was in prison petitioner prepared and filed his form 1040a u s individual_income_tax_return because of his incarceration petitioner was unable to consult his tax records and had to estimate his gross_income on his return petitioner reported gross_income of dollar_figure wages of dollar_figure and interest_income of dollar_figure after subtracting the standard_deduction and dependency_exemptions claimed petitioner reported taxable_income of dollar_figure petitioner made a mathematical error on the return which subsegquently was corrected decreasing petitioner's taxable_income by dollar_figure to dollar_figure in his notice_of_deficiency respondent listed the income paid to petitioner during as reported on information returns filed by third-party payors stated that he could not match income from the information returns to petitioner's federal_income_tax return and determined that petitioner had failed to report his calpers distribution and some cancellation_of_indebtedness_income respondent has now conceded that petitioner's gross_income for includes only the following items wages dollar_figure vacation pay big_number short-term disability long-term disability big_number calper sec_40 corrected gross_income big_number opinion whether the disability benefits paid to petitioner in are subject_to federal_income_tax as respondent claims or are excludable in whole or in part from petitioner's income as petitioner claims requires an examination of sec_104 sec_105 and sec_106 respondent contends that the benefits in question are includable in income under sec_105 petitioner argues generally that the benefits are not taxable although petitioner does not cite specific sections to support his position it is clear on the record before us that if the benefits are excludable from income it is only because the requirements of either sec_104 or sec_105 are met as a general_rule sec_104 excludes from gross_income compensation received through accident_or_health_insurance for personal injuries or sickness see sec_104 sec_1_104-1 income_tax regs similar treatment is accorded to amounts received under accident or health_plans or from sickness or disability funds see 34_tc_407 disability_income is received through accident_or_health_insurance for personal injuries or sickness within meaning of sec_104 sec_1_104-1 income_tax regs see also sec_105 for purposes of sec_104 and sec_105 amounts received under an accident_or_health_plan for employees are treated as amounts received through accident_or_health_insurance sec_1_105-5 income_tax regs however the parenthetical language of sec_104 provides an exception for amounts received by an employee to the extent they either are paid directly by the sec_104 compensation_for injuries or sickness a in general -- gross_income does not include--- amounts received through accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer employer or are attributable to employer contributions which were not includable in the employee's gross_income see sec_104 trappey v commissioner supra sec_1_104-1 income_tax regs sec_105 and sec_104 are related in that the two sections deal with the same subject matter and are in substance but two sides of the same coin winter v 303_f2d_150 3d cir under sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness must be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not included in the employee's gross_income or are paid_by the employer unless such amounts are excluded under sec_105 or c see sec_105 sec_1_105-1 income_tax regs only sec_105 is relevant here sec_106 works in conjunction with sec_104 and sec_105 by excluding from an employee's gross_income the cost of employer-provided coverage under an accident_or_health_plan rabideau _v commissioner tcmemo_1997_230 see sec_1_106-1 income_tax regs if employer contributions are excluded from gross_income under sec_106 then the benefits attributable to such contributions are governed by sec_105 rather than by sec_104 petitioner bears the burden_of_proof regarding his claim that the disability benefits should be excluded from income rule a 290_us_111 petitioner's primary argument is that the disability benefits he received in are attributable to contributions made by him to the disability plans and therefore are excluded from his gross_income under sec_104 specifically petitioner alleges that he contributed to the disability plans by paying premiums for disability coverage during the 1980's under a prior disability plan that the city maintained the prior plan petitioner argues in effect that his investment in coverage under the prior plan qualifies in effect as his contribution to the successor plans which provided his disability benefits in when he agreed to convert to the successor plans and give up his coverage under the prior plan based on this theory petitioner concludes that the disability benefits paid to him in are attributable to contributions by him and therefore must be excluded from his gross_income -petitioner also argues that the city did not pay the premiums for about weeks in early but he failed to prove that this was so even if petitioner had proved that the city failed to pay certain premiums for a short time in the critical fact is that the only disability plan premiums_paid from to the date of petitioner's disability were paid_by the city petitioner has failed to prove that the short-term disability benefits paid to him in were attributable in whole or in part to any contributions he made under the city's short-term disability plan all of the short-term disability benefits petitioner received were paid directly by the city under sec_105 benefits paid_by the employer must be included in the employee's income see also sec_104 sec_1_105-1 and b income_tax regs similarly petitioner has failed to prove that the long-term disability benefits paid to him in were attributable in whole or in part to any contributions he made under the city's long-term disability plan indeed the record reflects that all of the premiums with respect to the plan from at least date through the date when petitioner separated from service due to disability were made by the city daniel matusiewicz the acting deputy director of administrative services for the city testified at trial regarding the city's method_of_accounting for its premium contributions to the long-term disability plan and referred to payroll records which were admitted into evidence without objection the payroll records show that for each pay_period ending in date through the date of petitioner's disability in date the city made all premium payments to the third-party insurer providing the long-term disability coverage for petitioner and that no portion of those premiums was deducted from petitioner's wages or included in his gross_income during that period whether the long-term disability benefits are attributable to contributions by the employer within the meaning of both sec_104 and a depends upon the type of plan involved and the source of contributions made to the plan see sec_1_104-1 sec_1_105-1 income_tax regs regardless of the type of plan involved however contributions made to a prior disability plan outside the relevant look-back period are not taken into account in making the required analysis see id in this case petitioner made no contributions to his long- term disability coverage for any period from at least date through the date of his disability although the record is far from clear regarding the type of long-term disability plan implemented by the city the record is clear that petitioner did not contribute to his long-term disability coverage as required by sec_104 and sec_105 see also sec_1_105-1 income_tax regs sec_1_105-1 income_tax regs uses different tests to determine whether and to what extent benefit payments are attributable to the employer's contributions for insured plans using individual policies and group policies for each plan premium payments over a fixed period of time the look--back period are examined but the look-back period differs depending on the type of plan involved in the case of the city's long- term disability plan which is a group plan the look-back period is limited to years since the city's contributions for petitioner's long-term disability coverage were not includable in petitioner's income see sec_106 and since the city made all of the contributions toward petitioner's long-term disability coverage from at least date to the date of petitioner's disability it follows that the long-term disability benefits received by petitioner from the plan are not excluded from his gross_income under sec_104 rather the benefits must be included in petitioner's gross_income under sec_105 unless the requirements of sec_105 are satisfied petitioner argues in essence that both his short-term and long-term disability benefits are excludable from his gross_income under sec_105 respondent contends that sec_105 does not apply we agree with respondent sec_105 sets forth an exception to the general inclusionary rule_of sec_105 it provides that gross_income does not include amounts received through accident_or_health_insurance for personal injuries or sickness to the extent the amounts constitute payment for the permanent loss or loss of use of a member or function of the body of the employee and are computed with reference to the nature of the injury without regard to the period of time the employee is absent from work see also sec_1_105-3 income_tax regs for disability benefits to qualify for exclusion under sec_105 three requirements must be met see 814_f2d_1304 9th cir affg en_banc tcmemo_1985_25 we address only one--whether the payments are computed with reference to the nature of the injury see sec_105 this requirement is satisfied only if benefits under the plan vary according to the type and severity of the injury see beisler v commissioner supra 829_f2d_506 4th cir 72_tc_715 although petitioner unquestionably suffered from serious medical ailments in and thereafter the record does not support a finding that the disability benefits received by petitioner were calculated with reference to the type and severity of the injury suffered rather the evidence is clear that the disability benefits were calculated with reference to the petitioner's salary and his years_of_service with the city and did not vary depending on the injury or illness suffered because petitioner's disability benefits were not calculated with reference to the nature of petitioner's injury as required by sec_105 petitioner's disability benefits do not fall within the sec_105 exception accordingly we conclude that the short-term and long-term disability benefits received by petitioner from the city are includable in petitioner's gross_income for under sec_105 we have carefully considered all remaining arguments made by the parties for a result contrary to that expressed herein and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing and the concessions of both parties decision will be entered under rule
